UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 26, 2012 PARKE BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 0-51338 65-1241959 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(856) 256-2500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act []Soliciting material pursuant to Rule 14a-12 under the Exchange Act []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act []Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act PARKE BANCORP, INC. INFORMATION TO BE INCLUDED IN THE REPORT Section 2 – Financial Information Item 2.02. Results of Operations and Financial Condition. On October 26, 2012, the Registrant issued a press release to report earnings for the quarter ended September 30, 2012. A copy of the press release is furnished with this Form 8-K as Exhibit 99 and incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d)Exhibits: Exhibit 99 – Press Release, dated October 26, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. PARKE BANCORP, INC. Date:October 26, 2012 By: /s/ John F. Hawkis John F. Hawkins Senior Vice President and Chief Financial Officer (Duly Authorized Representative)
